 

Exhibit 10.19

 

Indemnification Agreement

 

This Indemnification Agreement (this “Agreement”) is made as of , 2014, by and
between Cytomedix, Inc., a Delaware corporation (the “Company”), and
(“Indemnitee”).

 

RECITALS

 

WHEREAS, in the current market and legal environment, qualified persons have
become more reluctant to serve corporations as directors unless they are
provided with adequate protection through insurance or adequate indemnification
against significant risks of claims and actions against them arising out of
their service to and activities on behalf of the corporation;

 

WHEREAS, directors and other persons in service to business enterprises are
being increasingly subjected to expensive and time consuming litigation;

 

WHEREAS, the uncertainties relating to liability insurance and to
indemnification have increased the difficulty of retaining existing and
attracting future qualified persons to serve on the board and to serve the
company in other capacities;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to retain current and attract future qualified individuals to
serve on the Board, the Company will attempt to maintain on an ongoing basis, at
its sole expense, liability insurance to protect persons serving the company and
its subsidiaries from certain liabilities, even if, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions;

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

 

WHEREAS, the Company desires and intends hereby to provide indemnification and
advancement of expenses against any and all liabilities asserted against or
incurred by the Indemnitee as allowed by the General Corporation Law of the
State of Delaware (including but not limited to section 145 of said law), and
further desires and intends that the terms of indemnification and advancement of
costs be reduced to written agreement;

 

WHEREAS, this agreement is a supplement to and in furtherance of the
indemnification provisions of the Company’s Certificate of Incorporation, as
amended to date, and any resolutions adopted pursuant thereto, and except as
specifically provided herein shall not be a substitute therefor, nor to diminish
or abrogate any rights of the Indemnitee.

 



 

 

 

NOW THEREFORE, in consideration of the premises and the covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Indemnitee do hereby covenant
and agree as follows:

 

1. Indemnification.

 

(a) Third-Party Proceedings. To the fullest extent permitted by applicable law,
the Company shall indemnify Indemnitee, if Indemnitee was, is or is threatened
to be made, a party to or a participant (as a witness or otherwise) in any
Proceeding (other than a Proceeding by or in the right of the Company to procure
a judgment in the Company’s favor), against all Expenses, judgments, fines and
amounts paid in settlement (if such settlement is approved in advance by the
Company, which approval shall not be unreasonably withheld) actually and
reasonably incurred by Indemnitee in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company and, in the case of a
criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

 

(b) Proceedings By or in the Right of the Company. To the fullest extent
permitted by applicable law, the Company shall indemnify Indemnitee, if
Indemnitee was, is or is threatened to be made a party to or a participant (as a
witness or otherwise) in any Proceeding by or in the right of the Company to
procure a judgment in the Company’s favor, against all Expenses actually and
reasonably incurred by Indemnitee in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, except that no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been finally adjudicated by court order or judgment
to be liable to the Company unless and only to the extent that the Court of
Chancery or the court in which such Proceeding is or was pending shall determine
upon application that, in view of all the circumstances of the case, Indemnitee
is fairly and reasonably entitled to indemnity for such expenses which such
court shall deem proper.

 

(c) Success on the Merits. To the fullest extent permitted by applicable law and
to the extent that Indemnitee has been successful on the merits or otherwise in
defense of any Proceeding referred to in Section 1(a) or Section 1(b) or the
defense of any claim, issue or matter therein, in whole or in part, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee in connection therewith. Without limiting the generality of the
foregoing, if Indemnitee is successful on the merits or otherwise as to one or
more but less than all claims, issues or matters in a Proceeding, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee in connection with such successfully resolved claims, issues or
matters to the fullest extent permitted by applicable law. If any Proceeding is
disposed of on the merits or otherwise (including a disposition without
prejudice), without (1) the disposition being adverse to Indemnitee, (ii) an
adjudication that Indemnitee was liable to the Company, (iii) a plea of guilty
by Indemnitee, (iv) an adjudication that Indemnitee did not act in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, and (v) with respect to any criminal Proceeding,
an adjudication that Indemnitee had reasonable cause to believe Indemnitee’s
conduct was unlawful, Indemnitee shall be considered for the purposes hereof to
have been wholly successful with respect thereto.

 



 

 

 

(d) Witness Expenses. To the fullest extent permitted by applicable law and to
the extent that Indemnitee is a witness or otherwise asked to participate in any
Proceeding to which Indemnitee is not a party, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
in connection with such Proceeding.

 

2. Indemnification Procedure.

 

(a) Advancement of Expenses. To the fullest extent permitted by applicable law,
the Company shall advance all Expenses actually and reasonably incurred by
Indemnitee in connection with a Proceeding within thirty (30) days after receipt
by the Company of a statement requesting such advances from time to time,
whether prior to or after final disposition of any Proceeding. Such advances
shall be unsecured and interest free and shall be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. Indemnitee shall be entitled to continue to receive advancement of
Expenses pursuant to this Section 2(a) unless and until the matter of
Indemnitee’s entitlement to indemnification hereunder has been finally
adjudicated by court order or judgment from which no further right of appeal
exists. Indemnitee hereby undertakes to repay such amounts advanced only if, and
to the extent that, it ultimately is determined that Indemnitee is not entitled
to be indemnified by the Company under the other provisions of this Agreement.
Indemnitee shall qualify for advances upon the execution and delivery of this
Agreement, which shall constitute the requisite undertaking with respect to
repayment of advances made hereunder and no other form of undertaking shall be
required to qualify for advances made hereunder other than the execution of this
Agreement. Notwithstanding any of the foregoing or anything else in this
Agreement or any other document to the contrary, the Indemnittee understands and
agrees that the advancement of expenses contemplated hereunder shall be
conditioned upon and subject to the Indemnitee’s full and faithful cooperation
with the Company and any insurer in the defense of any matter and, further that
any assistance of a party plaintiff or proposed party plaintiff or any action by
an Indemnittee that threatens (or has such effect of threatening) coverage for
any insured under any director & officer insurance liability coverage then in
place and to which the Company is a party, will vitiate the advancement of
expenses obligation contemplated hereunder ab initio.

 

(b) Notice and Cooperation by Indemnitee. Indemnitee shall promptly notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter for which indemnification will or could be sought under this
Agreement. Such notice to the Company shall include a description of the nature
of, and facts underlying, the Proceeding, shall be directed to the Chief
Executive Officer of the Company and shall be given in accordance with the
provisions of Section 13(d) below. In addition, Indemnitee shall give the
Company such additional information and cooperation as the Company may
reasonably request. Indemnitee’s failure to so notify, provide information and
otherwise cooperate with the Company shall not relieve the Company of any
obligation which it may have to Indemnitee under this Agreement, except to the
extent that the Company is adversely affected by such failure.

 



 

 

 

(c) Determination of Entitlement. Notwithstanding any other provision in this
Agreement, no determination as to entitlement to indemnification under this
Agreement shall be required to be made prior to the final disposition of a
Proceeding. Subject to the foregoing, promptly after receipt of a statement
requesting payment with respect to the indemnification rights set forth in
Section 1, to the extent required by applicable law, the Company shall take the
steps necessary to authorize such payment in the manner set forth in Section 145
of the General Corporation Law of Delaware. The Company shall pay any claims
made under this Agreement, under any statute, or under any provision of the
Company’s Certificate of Incorporation or Bylaws providing for indemnification
or advancement of Expenses, within thirty (30) days after a written request for
payment thereof has first been received by the Company, and if such claim is not
paid in full within such thirty (30) day-period, Indemnitee may, but need not,
at any time thereafter bring an action against the Company in the Delaware Court
of Chancery to recover the unpaid amount of the claim and, subject to
Section 12, Indemnitee shall also be entitled to be paid for all Expenses
actually and reasonably incurred by Indemnitee in connection with bringing such
action. It shall be a defense to any such action (other than an action brought
to enforce a claim for advancement of Expenses under Section 2(a)) that
Indemnitee has not met the standards of conduct which make it permissible under
applicable law for the Company to indemnify Indemnitee for the amount claimed.
In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement and
the Company shall have the burden of proof to overcome that presumption with
clear and convincing evidence to the contrary. The termination of any Proceeding
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, or, in the case of a
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful. In addition, it is the parties’ intention
that if the Company contests Indemnitee’s right to indemnification, the question
of Indemnitee’s right to indemnification shall be for the court to decide, and
neither the failure of the Company (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its stockholders) to have made a determination that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct required by applicable law, nor an actual
determination by the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
stockholders) that Indemnitee has not met such applicable standard of conduct,
shall create a presumption that Indemnitee has or has not met the applicable
standard of conduct. If any requested determination with respect to entitlement
to indemnification hereunder has not been made within ninety (90) days after the
final disposition of the Proceeding, the requisite determination that
Indemnitee’s entitlement to indemnification shall be deemed to have been made.

 

(d) Payment Directions. To the extent payments are required to be made
hereunder, the Company shall, in accordance with Indemnitee’s request (but
without duplication), (i) pay such Expenses on behalf of Indemnitee, (b) advance
to Indemnitee funds in an amount sufficient to pay such Expenses, or (c)
reimburse Indemnitee for such Expenses.

 

(e) Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 2(b) hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such Proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

 



 

 

 

(f) Defense of Claim and Selection of Counsel. In the event the Company shall be
obligated under Section 2(a) hereof to advance Expenses with respect to any
Proceeding, the Company, if appropriate, shall be entitled to assume the defense
of such Proceeding, with counsel reasonably acceptable to Indemnitee, upon the
delivery to Indemnitee of written notice of its election so to do. After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding, provided that (i) Indemnitee
shall have the right to employ counsel in any such Proceeding at Indemnitee’s
expense; and (ii) if (A) the employment of counsel by Indemnitee has been
previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense or (C) the Company shall not, in
fact, have employed counsel to assume the defense of such Proceeding, then the
fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company. In addition, if there exists a potential, but not an actual conflict of
interest between the Company and Indemnitee, the actual and reasonable legal
fees and expenses incurred by Indemnitee for separate counsel retained by
Indemnitee to monitor the Proceeding (so that such counsel may assume
Indemnitee’s defense if the conflict of interest between the Company and
Indemnitee becomes an actual conflict of interest) shall be deemed to be
Expenses that are subject to indemnification hereunder. The existence of an
actual or potential conflict of interest, and whether such conflict may be
waived, shall be determined pursuant to the rules of attorney professional
conduct and applicable law. The Company shall not be required to obtain the
consent of Indemnitee for the settlement of any Proceeding the Company has
undertaken to defend if the Company assumes full and sole responsibility for
each such settlement; provided, however, that the Company shall be required to
obtain Indemnitee’s prior written approval, which shall not be unreasonably
withheld, before entering into any settlement which (1) does not grant
Indemnitee a complete release of liability, (2) would impose any penalty or
limitation on Indemnitee, or (3) would admit any liability or misconduct by
Indemnitee.

 

3. Additional Indemnification Rights.

 

(a) Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Company’s Certificate of Incorporation,
the Company’s Bylaws, as may be then in effect, or by statute. In the event of
any change, after the date of this Agreement, in any applicable law, statute, or
rule which expands the right of a Delaware corporation to indemnify a member of
its board of directors or an officer, such changes shall be deemed to be within
the purview of Indemnitee’s rights and the Company’s obligations under this
Agreement. In the event of any change in any applicable law, statute or rule
which narrows the right of a Delaware corporation to indemnify a member of its
board of directors or an officer, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement shall have
no effect on this Agreement or the parties’ rights and obligations hereunder.

 



 

 

 

(b) Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s Certificate of Incorporation, its Bylaws, any agreement, any vote of
stockholders or disinterested members of the Company’s Board of Directors, the
General Corporation Law of Delaware, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
holding such office.

 

(c) Interest on Unpaid Amounts. If any payment to be made by the Company to
Indemnitee hereunder is delayed by more than ninety (90) days from the date the
duly prepared request for such payment is received by the Company, interest
shall be paid by the Company to Indemnitee at the legal rate under Delaware law
for amounts which the Company indemnifies or is obligated to indemnify for the
period commencing with the date on which Indemnitee actually incurs such Expense
or pays such judgment, fine or amount in settlement and ending with the date on
which such payment is made to Indemnitee by the Company.

 

(d) Information Sharing. If Indemnitee is the subject of or is implicated in any
way during an investigation, whether formal or informal, and subject to the
execution of a mutually acceptable joint defense and confidentiality agreement,
the Company shall share with Indemnitee any information the Company has
furnished to any third parties concerning the investigation provided that, at
the time such information is so furnished to such third party, Indemnitee
continues to serve in one or more capacities giving rise to the Company’s
indemnification obligations under Section 1.

 

(e) Third-Party Indemnification. The Company hereby acknowledges that Indemnitee
has or may from time to time obtain certain rights to indemnification,
advancement of expenses and/or insurance provided by one or more third parties
(collectively, the “Third-Party Indemnitors”). The Company hereby agrees that it
is the indemnitor of first resort (i.e., its obligations to Indemnitee are
primary and any obligation of the Third-Party Indemnitors to advance expenses or
to provide indemnification for the same expenses or liabilities incurred by
Indemnitee are secondary), and that the Company will not assert that the
Indemnitee must seek expense advancement or reimbursement, or indemnification,
from any Third-Party Indemnitor before the Company must perform its expense
advancement and reimbursement, and indemnification obligations, under this
Agreement. No advancement or payment by the Third-Party Indemnitors on behalf of
Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing. The Third-Party
Indemnitors shall be subrogated to the extent of such advancement or payment to
all of the rights of recovery which Indemnitee would have had against the
Company if the Third-Party Indemnitors had not advanced or paid any amount to or
on behalf of Indemnitee. If for any reason a court of competent jurisdiction
determines that the Third-Party Indemnitors are not entitled to the subrogation
rights described in the preceding sentence, the Third-Party Indemnitors shall
have a right of contribution by the Company to the Third-Party Indemnitors with
respect to any advance or payment by the Third-Party Indemnitors to or on behalf
of the Indemnitee.

 



 

 

 

4. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines or amounts paid in settlement, actually and
reasonably incurred in connection with a Proceeding, but not, however, for the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses, judgments, fines and amounts paid in settlement to
which Indemnitee is entitled.

 

5. Director and Officer Liability Insurance Tail Coverage. In the event of a
Change of Control or the Company’s becoming insolvent (including being placed
into receivership or entering the federal bankruptcy process and the like), the
Company shall maintain in force any and all insurance policies then maintained
by the Company in providing insurance (directors’ and officers’ liability,
fiduciary, employment practices or otherwise) in respect of Indemnitee, for a
period of six years thereafter.

 

6. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. If this Agreement or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 

7. Exclusions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

(a) Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Proceedings initiated or brought voluntarily by
Indemnitee or Proceedings in which Indemnity voluntarily assists one or more
Plaintiffs in the prosecution of their claims against the Company, and not by
way of defense, except with respect to Proceedings brought to establish, enforce
or interpret a right to indemnification under this Agreement or any other
statute or law or otherwise as required under Section 145 of the General
Corporation Law of Delaware, but such indemnification or advancement of Expenses
may be provided by the Company in specific cases if the Board of Directors finds
it to be appropriate; provided, however, that the exclusion set forth in the
first clause of this subsection shall not be deemed to apply to any
investigation initiated or brought by Indemnitee to the extent reasonably
necessary or advisable in support of Indemnitee’s defense of a Proceeding to
which Indemnitee was, is or is threatened to be made, a party;

 

(b) Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred by
Indemnitee with respect to any Proceeding instituted by Indemnitee to establish,
enforce or interpret a right to indemnification under this Agreement or any
other statute or law or otherwise as required under Section 145 of the General
Corporation Law of Delaware, if a court of competent jurisdiction determines
that each of the material assertions made by Indemnitee in such proceeding was
not made in good faith or was frivolous;

 



 

 

 

(c) Insured Claims. To indemnify Indemnitee for Expenses to the extent such
Expenses have been paid directly to Indemnitee by an insurance carrier under an
insurance policy maintained by the Company; or

 

(d) Certain Exchange Act Claims. To indemnify Indemnitee in connection with any
claim made against Indemnitee for (i) an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act or any similar
successor statute or any similar provisions of state statutory law or common
law, or (ii) any reimbursement of the Company by Indemnitee of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); provided,
however, that to the fullest extent permitted by applicable law and to the
extent Indemnitee is successful on the merits or otherwise with respect to any
such Proceeding, the Expenses actually and reasonably incurred by Indemnitee in
connection with any such Proceeding shall be deemed to be Expenses that are
subject to indemnification hereunder.

 

8. Contribution Claims.

 

(a) If the indemnification provided in Section 1 is unavailable in whole or in
part and may not be paid to Indemnitee for any reason other than those set forth
in Section 7, then in respect to any Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding), to the
fullest extent permitted by applicable law, the Company, in lieu of indemnifying
Indemnitee, shall pay, in the first instance, the entire amount incurred by
Indemnitee, whether for Expenses, judgments, fines or amounts paid in
settlement, in connection with any Proceeding without requiring Indemnitee to
contribute to such payment, and the Company hereby waives and relinquishes any
right of contribution it may have at any time against Indemnitee.

 

(b) With respect to a Proceeding brought against directors, officers, employees
or agents of the Company (other than Indemnitee), to the fullest extent
permitted by applicable law, the Company shall indemnify Indemnitee from any
claims for contribution that may be brought by any such directors, officers,
employees or agents of the Company (other than Indemnitee) who may be jointly
liable with Indemnitee, to the same extent Indemnitee would have been entitled
to such indemnification under this Agreement if such Proceeding had been brought
against Indemnitee.

 

9. No Imputation. The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Company or the Company itself shall
not be imputed to Indemnitee for purposes of determining any rights under this
Agreement.

 



 

 

 

10. Determination of Good Faith. For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or the Board of Directors of the Enterprise or any
counsel selected by any committee of the Board of Directors of the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser, investment banker,
compensation consultant, or other expert selected with reasonable care by the
Enterprise or the Board of Directors of the Enterprise or any committee thereof.
The provisions of this Section 10 shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct. Whether or not the foregoing
provisions of this Section are satisfied, it shall in any event be presumed that
Indemnitee has at all times acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company.

 

11. Defined Terms and Phrases. For purposes of this Agreement, the following
terms shall have the following meanings:

 

(a) “Beneficial Owner” and “Beneficial Ownership” shall have the meanings set
forth in Rule 13d-3 promulgated under the Exchange Act as in effect on the date
hereof.

 

(b) “Change of Control” shall be deemed to occur upon the earliest of any of the
following events:

 

(i) Acquisition of Stock by Third Party. Any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing fifteen
percent (15%) or more of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors,
unless (1) the change in the relative Beneficial Ownership of the Company’s
securities by any Person results solely from a reduction in the aggregate number
of outstanding shares of securities entitled to vote generally in the election
of directors, or (2) such acquisition was approved in advance by the Continuing
Directors and such acquisition would not constitute a Change of Control under
part (iii) of this definition.

 

(ii) Change in Board of Directors. Individuals who, as of the date of this
Agreement, constitute the Company’s Board of Directors (the “Board”), and any
new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two thirds of the
directors then still in office who were directors on the date of this Agreement
(collectively, the “Continuing Directors”), cease for any reason to constitute
at least a majority of the members of the Board.

 

(iii) Corporate Transaction. The effective date of a reorganization, merger, or
consolidation of the Company (a “Business Combination”), in each case, unless,
following such Business Combination: (1) all or substantially all of the
individuals and entities who were the Beneficial Owners of securities entitled
to vote generally in the election of directors immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 51% of
the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors resulting from such
Business Combination (including a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the securities entitled to vote generally in the election of directors and
with the power to elect at least a majority of the Board or other governing body
of the surviving entity; (2) no Person (excluding any corporation resulting from
such Business Combination) is the Beneficial Owner, directly or indirectly, of
15% or more of the combined voting power of the then outstanding securities
entitled to vote generally in the election of directors of such corporation
except to the extent that such ownership existed prior to the Business
Combination; and (3) at least a majority of the Board of Directors of the
corporation resulting from such Business Combination were Continuing Directors
at the time of the execution of the initial agreement, or of the action of the
Board of Directors, providing for such Business Combination.

 



 

 

 

(iv) Liquidation. The approval by the Company’s stockholders of a complete
liquidation of the Company or an agreement or series of agreements for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than factoring the Company’s current receivables or escrows due
(or, if such approval is not required, the decision by the Board to proceed with
such a liquidation, sale or disposition in one transaction or a series of
related transactions).

 

(v) Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item or any similar schedule or form)
promulgated under the Exchange Act whether or not the Company is then subject to
such reporting requirement.

 

(c) “Company” shall include, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, and employees
or agents, so that if Indemnitee is or was a director, officer, employee or
agent of such constituent corporation, or is or was serving at the request of
such constituent corporation as a director, officer, trustee, general partner,
managing member, fiduciary, employee or agent of any other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.

 

(d) “Enterprise” means the Company and any other enterprise that Indemnitee was
or is serving at the request of the Company as a director, officer, partner
(general, limited or otherwise), member (managing or otherwise), trustee,
fiduciary, employee or agent.

 

(e) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(f) “Expenses” shall include all direct and indirect costs, fees and expenses of
any type or nature whatsoever, including all attorneys’ fees and costs,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, fees of private investigators and professional advisors, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, any federal, state, local or foreign taxes imposed on Indemnitee as a
result of the actual or deemed receipt of any payment under this Agreement
(including taxes that may be imposed upon the actual or deemed receipt of
payments under this Agreement with respect to the imposition of federal, state,
local or foreign taxes), fax transmission charges, secretarial services and all
other disbursements, obligations or expenses in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, settlement or appeal of, or otherwise participating in a
Proceeding. Expenses also shall include any of the forgoing expenses incurred in
connection with any appeal resulting from any Proceeding, including the
principal, premium, security for, and other costs relating to any costs bond,
supersedes bond, or other appeal bond or its equivalent. Expenses also shall
include any interest, assessment or other charges imposed thereon and costs
incurred in preparing statements in support of payment requests hereunder.
Expenses, however, shall not include amounts paid in settlement by Indemnitee or
the amount of judgments or fines against Indemnitee.

 



 

 

 

(g) “Person” shall have the meaning as set forth in Section 13(d) and 14(d) of
the Exchange Act as in effect on the date hereof; provided, however, that
“Person” shall exclude: (i) the Company; (ii) any direct or indirect majority
owned subsidiaries of the Company; (iii) any employee benefit plan of the
Company or any direct or indirect majority owned subsidiaries of the Company or
of any corporation owned, directly or indirectly, by the Company’s stockholders
in substantially the same proportions as their ownership of stock of the Company
(an “Employee Benefit Plan”); and (iv) any trustee or other fiduciary holding
securities under an Employee Benefit Plan.

 

(h) “Proceeding” shall include any actual, threatened, pending or completed
action, suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought by a third party, a government agency,
the Company or its Board of Directors or a committee thereof, whether in the
right of the Company or otherwise and whether of a civil (including intentional
or unintentional tort claims), criminal, administrative, legislative or
investigative (formal or informal) nature, including any appeal therefrom, in
which Indemnitee was, is, will or might be involved as a party, potential party,
non-party witness or otherwise by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, by reason of any action (or
failure to act) taken by Indemnitee or of any action (or failure to act) on
Indemnitee’s part while acting as a director, officer, employee or agent of the
Company, or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, partner (general, limited or
otherwise), member (managing or otherwise), trustee, fiduciary, employee or
agent of any other enterprise, in each case whether or not serving in such
capacity at the time any liability or expense is incurred for which
indemnification, reimbursement or advancement of expenses can be provided under
this Agreement.

 

(i) In addition, references to “other enterprise” shall include another
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or any other enterprise; references to “fines” shall
include any excise taxes assessed on Indemnitee with respect to an employee
benefit plan; references to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by Indemnitee with respect to an
employee benefit plan, its participants, or beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement; references to
“include” or “including” shall mean include or including, without limitation;
and references to Sections, paragraphs or clauses are to Sections, paragraphs or
clauses in this Agreement unless otherwise specified.

 



 

 

 

12. Attorneys’ Fees. In the event that any Proceeding is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee in connection with such Proceeding, unless a
court of competent jurisdiction determines that each of the material assertions
made by Indemnitee as a basis for such Proceeding were not made in good faith or
were frivolous. In the event of a Proceeding instituted by or in the name of the
Company under this Agreement or to enforce or interpret any of the terms of this
Agreement, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee in connection with such Proceeding
(including with respect to Indemnitee’s counterclaims and cross-claims made in
such action), unless a court of competent jurisdiction determines that each of
Indemnitee’s material defenses to such action were made in bad faith or were
frivolous.

 

13. Miscellaneous.

 

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

 

(b) Entire Agreement; Binding Effect. Without limiting any of the rights of
Indemnitee described in Section 3(b), this Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter herein
and merges all prior discussions and supersedes any and all previous agreements
between them covering the subject matter herein. The indemnification provided
under this Agreement applies with respect to events occurring before or after
the effective date of this Agreement, and shall continue to apply even after
Indemnitee has ceased to serve the Company in any and all indemnified
capacities.

 

(c) Amendments and Waivers. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement. The failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.

 

(d) Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed sufficient when
delivered personally or sent by fax or 48 hours after being sent by
nationally-recognized courier or deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, and addressed to the party to be notified
at such party’s address or fax number as set forth below or as subsequently
modified by written notice.

 

(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 



 

 

 

(f) Successors and Assigns. This Agreement shall be binding upon the Company and
its successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company) and assigns, and inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors, administrators, legal representatives and
assigns. The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

 

(g) No Employment Rights. Nothing contained in this Agreement is intended to
create in Indemnitee any right to continued employment.

 

(h) Company Position. The Company shall be precluded from asserting, in any
Proceeding brought for purposes of establishing, enforcing or interpreting any
right to indemnification under this Agreement, that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement and is precluded from making any assertion to the contrary.

 

(i) Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company to effectively
bring suit to enforce such rights.

 

[Signature Page Follows]

 



 

 

 

The parties have executed this Agreement as of the date first set forth above.

 

  CYTOMEDIX, INC.       By:     (Signature)       Name:     Title:  

 

AGREED TO AND ACCEPTED:       INDEMNITEE:           (PRINT NAME)          
(Signature)  

 



 

 